                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


SUGAR RAY FRANKLIN                                 §

VS.                                                §            CIVIL ACTION NO. 9:21-CV-102

DIRECTOR, TDCJ-CID                                 §


                     MEMORANDUM OPINION REGARDING TRANSFER

        Petitioner, Sugar Ray Franklin, an inmate currently confined at the Gib Lewis Unit with the
Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings

this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                              Discussion

        Title 28 U.S.C. § 2254(a) allows a district court to “entertain an application for writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). A state prisoner is required to file his federal petition for writ of habeas corpus

in either the district where the prisoner is incarcerated or the district where the prisoner was

convicted and sentenced. 28 U.S.C. § 2241(d). Although both district courts have jurisdiction to

entertain the application, “[t]he district court for the district wherein such an application is filed in

the exercise of its discretion and in furtherance of justice may transfer the application to the other

district court for hearing and determination.” Id.

        In the present case, petitioner challenges a conviction from Dallas County, Texas located in

the Northern District of Texas, Dallas Division. Although petitioner is incarcerated at the Gib Lewis

Unit located within the Eastern District of Texas, Lufkin Division, this Court has discretion to
.   transfer the application to the Northern District of Texas, Dallas Division for hearing and

    determination.

                                                Conclusion

           The Court has considered the circumstances underlying the particular facts of this case and

    has determined that the interests of justice would be served by transferring this petition to the

    division where petitioner was convicted. Therefore, the petition should be transferred to the Dallas

    Division of the Northern District of Texas for hearing and determination. An order transferring the

    case will be entered by the undersigned.


              SIGNED this the 23rd day of June, 2021.




                                                 ____________________________________
                                                 KEITH F. GIBLIN
                                                 UNITED STATES MAGISTRATE JUDGE




                                                     2
